 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROGER DRIVER,                                   No. 2:17-cv-01968-KJN
12                  Plaintiff,
13          v.                                       ORDER
14   PAPE TRUCKS, INC.,
15
                    Defendant.
16

17

18   PAPE TRUCKS, INC.,

19                  Third-Party Plaintiff,
20          v.
21   JOMAR INVESTMENTS, INC. et. al.,
22
                    Third-Party Defendants.
23

24

25          On July 17, 2019, as a result of third-party defendant Jomar Investments, Inc. being joined

26   into this case, the court vacated the previous scheduling order. (ECF No. 29.) Subsequently,

27   third-party plaintiff Pape Trucks, Inc. was granted leave to amend its third-party complaint (ECF

28   No. 40). Pape has since filed its amended third-party complaint (ECF No. 42) and Jomar has
                                                     1
 1   filed its answer (ECF No. 43.) All parties have filed their answers and consented to the

 2   jurisdiction of the undersigned.

 3          Because the Court does not have an operative scheduling order, the parties are instructed

 4   to meet and confer as required by Fed R. Civ. P. 26(f) and submit to the court an amended joint

 5   status report within 30 days of this order. The report is to include the information, as applicable,

 6   outlined in the court’s previous order (ECF No. 3) as well as proposed dates to be set for trial and

 7   pretrial conference.

 8          The court, upon review of the joint status report may issue a scheduling order

 9   incorporating the suggestions of counsel as contained in the joint status report, or by minute order

10   set a status conference.

11   IT IS SO ORDERED

12   Dated: November 21, 2019

13

14

15

16
     pape.1968
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
